NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

ERIC DAMON GORDON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-4699
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Joseph A. Bulone,
Judge.



PER CURIAM.

             Affirmed. See § 775.082(1), Fla. Stat. (2002); England v. State, 940 So.

2d 389 (Fla. 2006); Williams v. State, 707 So. 2d 683 (Fla. 1998); Shortridge v. State,

884 So. 2d 321 (Fla. 2d DCA 2004); Dorsett v. State, 166 So. 3d 898 (Fla. 4th DCA

2015); Shivers v. State, 96 So. 3d 1039 (Fla. 4th DCA 2012); Atwater v. State, 781 So.

2d 1149 (Fla. 5th DCA 2001).



SILBERMAN, BLACK, and SMITH,JJ., Concur.